In an action to restrain appellant from using certain chattels in violation of his agreement with the individual respondents, for an accounting and for other relief, the appeal is from so much of an order as denied appellant’s motion to modify respondents’ notice of examination before trial and as directed appellant, who is presently in Florida, to appear for examination in Bangs County. Order affirmed, without costs. No opinion. The examination is to proceed on 15 days’ notice. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.